ROBERTSON, Presiding Judge.
This is an appeal from the grant of a motion for summary judgment in an action brought by Edward M. Coke asking the trial court to place him on the Board of Directors of the Guiding Light Church, Inc.
After voluminous pleadings were filed in this case, the trial court granted the Appel-lees’ motion for summary judgment on May 6,1994. On May 12,1994, the Appellees, Jim Lowe, Harold Hogan, and William Jordan, filed a stipulation for the dismissal of their counterclaim without prejudice, and an order dismissing the counterclaim was entered on the case action summary sheet. On May 27, 1994, Coke filed a motion to alter, amend, or vacate the May 6, 1994, judgment; that motion was overruled on June 2, 1994, by order of the trial court.
Subsequently, numerous other motions were filed by Coke, none of which tolled the 42-day time period from June 2, 1994, for *613filing a notice of appeal. See Rule 4(a)(1), (3), Ala.R.App.P. Coke filed his notice of appeal on November 7, 1994, more than five months after the entry of the June 2, 1994, order overruling Coke’s post-judgment motion. Rule 2(a)(1), Ala.R.App.P., provides: “An appeal shall be dismissed if the notice of appeal was not timely filed to invoke the jurisdiction of the appellate court.” This court is without jurisdiction; therefore, we have no alternative but to dismiss this appeal. Asam v. City of Tuscaloosa, 585 So.2d 60 (Ala.Civ.App.1991).
Pursuant to § 12-19-272, Ala.Code 1975, the appellees’ request for an attorney fee on appeal is granted in the amount of $500.
APPEAL DISMISSED.
THIGPEN, YATES, and CRAWLEY, JJ., concur.
MONROE, J., recuses, pursuant to § 12-1-13, Ala.Code 1975.